Exhibit 10.35

 

TRANSITION SETTLEMENT AGREEMENT

 

This license and collaboration Agreement (“Agreement”) is made effective as of
the Effective Date given on the signature page and entered into at Provo, Utah,
USA, by and among the following parties:

(1)   Online Investors Advantage Incorporated , a Utah corporation, located at
5252 North Edgewood Drive, Suite 325, Provo, Utah 84604 (“Online”);

(2)   Hon Leong Chong, an individual, whose Singapore passport number is
S0004804F and is residing at 10G Braddel Hill #04-28, Singapore 57926 (“Chong”);

(3)   Eric Lip Meng Tan, an individual, whose Singapore passport number is
S1349197I and is residing at 279 Balestier Road #07-07, Balestier Point,
Singapore 329727 (“Tan”) (hereinafter the individuals, Chong and Tan, are
collectively called Chong & Tan”);

(4)   Investools Asia Pacific Pte. Ltd., a Singapore company, having a business
address of 20 Kallang Avenue, Level One PICO Creative Centre, Singapore 339411
(Singapore Co.”); and

(5)   Investools Hong Kong Limited, a Hong Kong company, having a business
address.of 29th Floor, Wing On Centre, 111 Connaught Road Central, Hong Kong,
China 766698 (“Hong Kong Co.”), the Singapore Co. and the Hong Kong Co. being
referred to herein individually and collectively as the “Licensees”.

 

Any or all of the above parties shall be referred to herein as “Party”.

 

A.  WHEREAS, the parties are currently executing an agreement entitled “License
and Collaboration Agreement,” effective August 1, 2002, defining their
relationship with respect to Online’s business being conducted by Licensees in
Singapore, Hong Kong Malaysia and Brunei.

 

B.  WHEREAS, the parties, effective August 1, 2002, terminated a prior agreement
previously defining their relationship, entitled “Joint Venture Agreement” dated
September 27, 2001.

 

C.  WHEREAS, the parties desire to settle all accounts, amounts due, claims and
other outstanding financial matters arising under the Joint Venture Agreement.

 

NOW, THEREFORE, the Parties to this Agreement do hereby agree to the following
terms and conditions:

 

1.  Transition Expenses, Accounts Payable, Assets

 

1.1  The Parties acknowledge that a prior agreement between Online and Chong &
Tan, namely the prior Joint Venture Agreement previously effective on September
27, 2001, was terminated by a notice letter from Online to Chong & Tan,
effective August 1, 2002 (“Prior Agreement”).  Although the Effective Date of
the present Agreement is August 1, 2002, Licensees and possibly Chong & Tan will
have incurred expenses and disbursed payments (“Transition Expenditures”) during
the period between August 1, 2002 and the Effective Date given below.

 

1

--------------------------------------------------------------------------------


 

1.2  The Parties agree that no Transition Expenses shall be included as a part
of Licensees’ Expenses under the License and Collaboration Agreement, except to
the extent that those Transition Expenses, if any, are listed in Exhibit 1,
attached hereto and incorporated herein.

 

1.3  The Parties agree that the Accounts Payable, as of August 1, 2002, is
indicated in Exhibit 2, attached hereto and incorporated herein.

 

1.4   The Parties agree that the a correct Summary of Assets, as of August 1,
2002 is indicated in Exhibit 3, attached hereto and incorporated herein.

 

2.  Prior Claims

 

2.1  It is understood that the Licensees and/or Chong & Tan have claimed that
Online should reimburse them for all unpaid costs, charges, reimbursements, or
other monies or funds that occurred prior to termination of the prior Joint
Venture Agreement and that are owed or claimed to be owed to Licensees or to
Chong & Tan, or made by any other person or entity, individually or
collectively, in the amount of One Hundred and Four Thousand US Dollars
(US$104,936.12) as documented in Exhibit 4, an expense summary email message,
with its five attachments, attached hereto and incorporated herein.
(collectively the “Prior Claims”).

 

2.2  Upon the execution of this Agreement by all Parties, Online shall pay
Licensees together in full settlement for all such Prior Claims, the amount of
Seventy Thousand U.S. Dollars ($US 70,000.00). (“Expense Reimbursement”). 
Licensees, and Chong & Tan hereby represent, warrant and agree that the payment
of this Expense Reimbursement shall be in full settlement for any such Prior
Claims, except to the extent that differences are determined by the Audit
described in Section 4, herein.

 

2.3  Conditional upon payment of the Expense Reimbursement to License, the
Licensees, and Chong & Tan do hereby release Online from any and all such Prior
Claims, whether known now or in the future, except to the extent that
differences are determined by the Audit described in Section 4, herein.

 

3.  Account B Settlement

 

3.1  The parties understand that the amount in Account B under the Prior
Agreement as of August 1, 2002 was One Hundred and Sixty Two Thousand, Nine
Hundrred and Eighty Five Singapore Dollars and Seventy-Seven cents. (S
$162,985.77). (“Account B Amount”).

 

3.2  Under the Prior Agreement, Chong & Tan were entitled to all amounts in
Account B after all expenses were paid.  Chong & Tan hereby represent and
warrant that the Account B Amount was the correct amount in Account B after all
expenses required to be paid out of Account B were paid.  Based on that
representation, Online shall pay the Account B Amount to Chong & Tan, to be
divided between them, in any manner they desire.

 

2

--------------------------------------------------------------------------------


 

4.  Audit

 

4.1  Online may, with reasonable notice and within normal business hours, at its
own expense, conduct an audit of the books and records of each of the Licensees
and make whatever copies it desires of the same (“Audit”).  The Audit may
include, but is not limited to, a full review of the books and records of
Licensees under the Prior Agreement and during the Transition Period, as well as
under the current Agreement, including a review of all Licensees’ expenses,
payments and charges under Accounts A and B and all Transition Expenses.

 

4.2  The Audit shall also include an examination of the books and records
relating to the Account B Amount and the Prior Claims Amount.  Should the Audit
determine that the Account B Amount should be a different amount than that
stated herein (“Audited Account B Amount”), then the Audited Account B Amount
shall be subtracted from the Account B Amount stated herein to determine the
difference (“Account B Difference”).  Should the Audit determine that the Prior
Claims Amount should be a different amount than that stated herein (“Audited
Prior Claims Amount”), then the Audited Prior Claims Amount shall be subtracted
from the Prior Claims Amount stated herein to determine the difference (“Prior
Claims Difference”).

 

4.3  In the event that Online determines that the combined amounts of the
Account B Difference and the Prior Claims Difference total more than Ten
Thousand US Dollars (US$10,000.00) (“Threshold Amount”), then the following
payment or payments shall be made:

 

(a) if the Account B Difference is a negative number, Online shall pay to Chong
& Tan the Account B Difference,

 

(b) if the Account B Difference is a positive number, Chong & Tan shall pay to
Online the Account B Difference,

 

(c) if the Prior Claims Difference is a negative number, Online shall calculate
the percentage of the Prior Claims Difference over the stated Prior Claims
Amount (“First Percentage”), and Online shall pay to Chong & Tan an amount equal
to the First Percentage times the Expense Reimbursement, and

 

(d) if the Prior Claims Difference is a positive number, Online shall calculate
the percentage of the Prior Claims Difference over the stated Prior Claims
Amount (“Second Percentage”), and Chong & Tan shall pay to Online an amount
equal to the Second Percentage times the Expense Reimbursement

 

5.  Payment Schedule

 

5.1  The Parties agree that the above amounts shall be paid from the Singapore
Co. Account A bank account to Rejoice Edumedia Pte Ltd (“Rejoice”) and Cappi
Management Pte Ltd (“Cappi”) immediately upon their presentation of their
respective invoices, according to the following schedule:

 

3

--------------------------------------------------------------------------------


 

Expense Reimbursement – To be paid on 13 December 2002, as follows:

 

To Rejoice – US$35,000.00

To Cappi – US$35,000.00

 

Account B Amount – To be paid on 2 January 2003, as follows:

 

To Rejoice – S $43,592.89

To Cappi – S $9,392.89

 

6.  General Provisions

 

6.1  Relationship of the Parties.  This Agreement does not constitute any Party
as the agent or legal representative of the other Party for any purpose
whatsoever.  No Party is granted any express or implied right or authority by
any other Party to assume or to create any obligation or responsibility on
behalf of, or in the name of, the other Party, or to bind the other Party in any
manner or thing whatsoever.

 

6.2  Law.  This Agreement shall be governed by and construed in accordance with
The laws of the country where legal proceedings are brought, as provided in
Paragraph 6.2, without regard to conflict of laws provisions.

 

6.3  Jurisdiction/Venue.  If any dispute arises out of this Agreement, it is
agreed that jurisdiction and venue for any legal proceedings brought by
Licensees, and/or Chong or Tan against Online shall lie exclusively in a
competent court in the County of Salt Lake, Utah, U.S.A.  Jurisdiction and venue
for any legal proceedings brought by Online against Licensees, Chong, Tan, shall
lie exclusively in the courts of Singapore.  Licensees and Chong & Tan
irrevocably submit to the non-exclusive jurisdiction and venue of the courts of
Singapore. The existence of legal proceedings between the Parties in one or more
jurisdictions shall not preclude the undertaking of legal proceedings in any
other jurisdiction, whether concurrent or not.

 

6.4  Attorneys’ Fees.  If this Agreement gives rise to a lawsuit or other legal
proceeding between any of the Parties hereto, the prevailing Party shall be
entitled to recover court costs, necessary disbursements (including without
limitation expert witnesses’ fees) and reasonable attorneys’ fees, in addition
to any other relief such Party may be entitled.  This provision shall be
construed as applicable to the entire contract.

 

6.5  Binding on Heirs.  This Agreement shall be binding on and shall inure to
the benefit of the heirs, executors, administrators, successors, and assigns of
the Parties.

 

6.6  Entire Agreement/Modification.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the Parties hereto with respect
to the subject matter hereof, and no other agreement, statement, or promise
relating to the subject matter of this Agreement that is not contained herein
shall be valid or binding.  Any modification of this Agreement will be effective
only if it is in writing.

 

4

--------------------------------------------------------------------------------


 

6.7  Assignment.  Chong & Tan may not assign any right or interest arising under
this Agreement without the prior written consent of Online.  Online may assign
any right or interest it has under this Agreement.

 

6.8  Severability.  If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.

 

6.9  Waiver.  The waiver by any Party of any breach of a provision of this
Agreement by the other Party shall not constitute a continuing waiver or a
waiver of any subsequent breach of the same or of a different provision of this
Agreement.  Except as otherwise specifically provided in this Agreement, nothing
contained herein shall be deemed to restrict or prevent any Party from
exercising legal or equitable rights or from pursuing legal or equitable
remedies in connection herewith.

 

Effective Date:                                                                 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

ONLINE INVESTORS ADVANTAGE INCORPORATED

 

/s/ PAUL A. HELBLING

 

INVESTOOLS ASIA PACIFIC PTE LTD

By:

Paul Helbling

 

 

 

 

By:

/s/ CHONG HON LEONG

 

Title:

Chief Financial Officer

 

 

 

 

Printed Name:

Hon Leong Chong

 

/s/ DAVID W. MCCOY

 

 

By:

David McCoy

 

Title:

President

 

 

 

 

Title:

President

 

INVESTOOLS HONG KONG LIMITED

 

 

 

 

 

BY:

/S/ TAN LIP MENG

 

 

 

 

 

 

PRINTED NAME:

TAN LIP MENG

 

/s/ CHONG HON LEONG

 

 

Hon Leong Chong, Individually

 

Title:

Director

 

 

 

 

 

/s/ TAN LIP MENG

 

 

Eric Tan, individually

 

 

 

 

Note: Exhibits 1, 2, 3 and 4 are attached hereto and initialed by the parties

 

5

--------------------------------------------------------------------------------